Exhibit 10.5

 

Supplemental Indenture No. 1

to

Indenture

dated as of November 26, 2010

between

LVII 2010-R1, as Issuer

and

Deutsche Bank National Trust Company, as Indenture Trustee

 

Supplemental Indenture No. 1 (this “Amendment”), dated as of May 17, 2011, which
shall be its effective date (“Effective Date”), between LVII 2010-R1, as issuer
(the “Issuer”) and Deutsche Bank National Trust Company, as indenture trustee
(the “Indenture Trustee”) in connection with the Indenture, dated as of
November 26, 2010 (the “Indenture”), between the Issuer and the Indenture
Trustee. Capitalized terms not defined herein have the meanings assigned to them
in the Indenture.

 

1.             This Amendment is effected pursuant to Section 8.02(1) of the
Indenture.

 

2.             The definition of Accrual Period in Section 1.01 of the Indenture
is hereby deleted and replaced with the following:

 

“Accrual Period”: With respect to each Payment Date and each Class of Notes, the
period from the previous Payment Date (or, in the case of the first Accrual
Period, from the Closing Date) to the day prior to the current Payment Date. All
payments of interest on the Notes for any Payment Date shall be calculated on
the basis of a 360-day year consisting of twelve 30-day months. Notwithstanding
the foregoing, each Accrual Period shall be deemed to consist of 30 days;
provided that, the Accrual Period for the first Payment Date after the Closing
Date shall be deemed to be five days; provided further, that the Accrual Period
for the second Payment Date after the Closing Date shall be deemed to be 26
days; and provided further that, the Accrual Period for the first Payment Date
after the Supplemental Deposit Date shall be deemed to be ten days.

 

3.             The definition of Initial Reserve Account Balance is hereby added
to Section 1.01 of the Indenture:

 

“Initial Reserve Account Balance”: $1,438,746.07.

 

4.                                       The definition of Payment Date is
hereby deleted and replaced with the following:

 

“Payment Date”: Payments on the Securities shall be made (i) on any date during
which the Notes are outstanding, the second Business Day immediately following
the Underlying Distribution Date, and (ii) after the Note Balance on the Notes
has been reduced to zero, the same day as the Underlying Distribution Date.

 

5.             The definition of Scheduled Interest Payment Amount is hereby
deleted and replaced with the following:

 

--------------------------------------------------------------------------------


 

“Scheduled Interest Payment Amount”: With respect to any Payment Date, as set
forth in the chart below.

 

 

 

 

 

Scheduled Interest

 

Payment Date

 

Note Balance ($)

 

Payment Amount ($)

 

May 27, 2011

 

9,680,555.55

 

28,472.22

 

June 27, 2011

 

9,111,111.10

 

80,671.30

 

July 27, 2011

 

8,541,666.65

 

75,925.93

 

August 27, 2011

 

7,972,222.20

 

71,180.56

 

September 27, 2011

 

7,402,777.75

 

66,435.18

 

October 27, 2011

 

6,833,333.30

 

61,689.81

 

November 27, 2011

 

6,263,888.85

 

56,944.44

 

December 27, 2011

 

5,694,444.40

 

52,199.07

 

January 27, 2012

 

5,124,999.95

 

47,453.70

 

February 27, 2012

 

4,555,555.50

 

42,708.33

 

March 27, 2012

 

3,986,111.05

 

37,962.96

 

April 27, 2012

 

3,416,666.60

 

33,217.59

 

May 27, 2012

 

2,847,222.15

 

28,472.22

 

June 27, 2012

 

2,277,777.70

 

23,726.85

 

July 27, 2012

 

1,708,333.25

 

18,981.48

 

August 27, 2012

 

1,138,888.80

 

14,236.11

 

September 27, 2012

 

569,444.35

 

9,490.74

 

October 27, 2012

 

0.00

 

4,745.37

 

 

6.             The definition of Scheduled Principal Payment Amount is hereby
deleted and replaced with the following:

 

“Scheduled Principal Payment Amount”: With respect to any Payment Date, as set
forth in the chart below.

 

 

 

 

 

Scheduled

 

 

 

 

 

Principal

 

 

 

 

 

Payment

 

Payment Date

 

Note Balance ($)

 

Amount ($)

 

Supplemental Deposit Date

 

10,250,000.00

 

 

 

May 27, 2011

 

9,680,555.55

 

569,444.45

 

June 27, 2011

 

9,111,111.10

 

569,444.45

 

July 27, 2011

 

8,541,666.65

 

569,444.45

 

August 27, 2011

 

7,972,222.20

 

569,444.45

 

September 27, 2011

 

7,402,777.75

 

569,444.45

 

October 27, 2011

 

6,833,333.30

 

569,444.45

 

November 27, 2011

 

6,263,888.85

 

569,444.45

 

December 27, 2011

 

5,694,444.40

 

569,444.45

 

January 27, 2012

 

5,124,999.95

 

569,444.45

 

February 27, 2012

 

4,555,555.50

 

569,444.45

 

March 27, 2012

 

3,986,111.05

 

569,444.45

 

April 27, 2012

 

3,416,666.60

 

569,444.45

 

May 27, 2012

 

2,847,222.15

 

569,444.45

 

June 27, 2012

 

2,277,777.70

 

569,444.45

 

July 27, 2012

 

1,708,333.25

 

569,444.45

 

August 27, 2012

 

1,138,888.80

 

569,444.45

 

September 27, 2012

 

569,444.35

 

569,444.45

 

October 27, 2012

 

0.00

 

569,444.35

 

 

--------------------------------------------------------------------------------


 

7.             The definition of Supplemental Deposit Date is hereby added to
Section 1.01 of the Indenture:

 

“Supplemental Deposit Date”: May 17, 2011.

 

8.             Section 2.03(a) of the Indenture is hereby deleted and replaced
with the following:

 

The Aggregate Note Balance of the Class A Notes that may be authenticated and
delivered under this Indenture (except for Notes authenticated and delivered
upon registration of transfer of, or in exchange for, or in lieu of, other Notes
pursuant to Sections 2.04 and 2.05 below) is $10,250,000. The Final Maturity
Date for the Notes is the Payment Date in October 2012.

 

9.             Section 2.15(a) of the Indenture is hereby deleted and replaced
with the following:

 

No later than the Closing Date, the Indenture Trustee shall establish and
maintain with itself a separate, segregated trust account titled, “Reserve
Account, Deutsche Bank National Trust Company, as Indenture Trustee, in trust
for the Indenture Trustee, the Owner Trustee and the Noteholders of LVII
2010-R1, Resecuritization Trust Securities, Series 2010-R1”. Upon written
instruction by the Depositor, amounts on deposit in the Reserve Account shall be
invested and reinvested in Permitted Investments, for the benefit of the Reserve
Account. If such amounts are invested in Permitted Investments, any and all
investment earnings from any such Permitted Investments shall be for the benefit
of the Trust, and the risk of loss of moneys on deposit in the Note Account
resulting from such investments shall be borne by the Trust. The Indenture
Trustee shall not be liable for the selection of investments that are Permitted
Investments or for investment losses incurred thereon and shall have no
obligation to invest any funds held in any accounts under the Indenture in the
absence of timely written direction. On the Supplemental Deposit Date, the
Indenture Trustee shall pay $200,000 from the Reserve Fund to the holders of the
Owner Trust Certificates and subsequent to such payment, the amount in the
Reserve Fund shall equal the Initial Reserve Account Balance.

 

10.           Section 2.16 is here added to the Indenture:

 

Section 2.16.          Supplemental Deposit Date.

 

On the Supplemental Deposit Date, any proceeds to which the Issuer is entitled
shall be paid directly to the holder of the Owner Trust Certificates on behalf
of the Issuer. These proceeds will be deemed to have been included in the Trust
and used in connection with the cancellation of the existing Note and the
issuance of a new Note.

 

11.           Exhibit A of the Exhibits to the Indenture is hereby deleted in
its entirety and replaced with the following:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTE

 

LVII 2010-R1

 

CLASS A NOTES

RESECURITIZATION TRUST NOTES, SERIES 2010-R1

 

Note Rate: 10.00% per annum

 

Aggregate Note Balance as of the Supplemental Deposit Date: $10,250,000

 

 

 

Date of Indenture: As of November 26, 2010

 

Initial Note Balance of this Note as of the Supplemental Deposit Date:
$[                        ]

 

 

 

First Payment Date: May 27, 2011

 

Final Maturity Date: October 2012

 

 

 

Indenture Trustee: Deutsche Bank National Trust Company

 

CUSIP: 31681P AB1

 

 

 

Issuer: LVII 2010-R1

 

Owner Trustee: Wilmington Savings Fund Society, FSB

 

 

 

 

 

Note No. 1

 

--------------------------------------------------------------------------------


 

THIS NOTE HAS NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE. ANY
RESALE, PLEDGE, TRANSFER OR OTHER DISPOSITION OF THIS NOTE OR ANY INTEREST
HEREIN WITHOUT SUCH REGISTRATION OR QUALIFICATION MAY BE MADE ONLY IN A
TRANSACTION WHICH DOES NOT REQUIRE SUCH REGISTRATION OR QUALIFICATION AND WHICH
IS IN ACCORDANCE WITH THE PROVISIONS OF SECTION 2.04 OF THE INDENTURE REFERRED
TO HEREIN.

 

NO TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN MAY BE MADE (A) TO ANY EMPLOYEE
BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT (“PLAN”) THAT IS SUBJECT TO THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR (B) TO ANY PERSON WHO
IS DIRECTLY OR INDIRECTLY PURCHASING THIS NOTE OR SUCH INTEREST HEREIN ON BEHALF
OF, AS NAMED FIDUCIARY OF, AS TRUSTEE OF, OR WITH ASSETS OF ANY SUCH EMPLOYEE
BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT.

 

THIS NOTE REPRESENTS A NON-RECOURSE OBLIGATION OF THE ISSUER AND WILL BE PAID
SOLELY FROM THE COLLATERAL SECURING THIS NOTE. NEITHER THIS NOTE NOR THE
COLLATERAL THEREFOR IS INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR
INSTRUMENTALITY OR BY ANY OTHER PERSON.

 

PAYMENTS IN REDUCTION OF THE NOTE BALANCE OF THIS NOTE MAY BE MADE MONTHLY AS
SET FORTH IN THE INDENTURE REFERRED TO HEREIN. ACCORDINGLY, THE OUTSTANDING NOTE
BALANCE HEREOF AT ANY TIME MAYBE LESS THAN THE AMOUNT SHOWN ABOVE.

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO ISSUER OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

 

--------------------------------------------------------------------------------


 

This certifies that Cede & Co. is the registered owner (the “Holder”) of this
Note which is one of the Notes (collectively, the “Notes”) issued by the Issuer
referred to above pursuant to the Indenture, dated as of November 26, 2010, as
amended by the Supplemental Indenture No. 1, dated as of May 17, 2011 (together,
the “Indenture”), each among the Issuer referred to above and the Indenture
Trustee referred to above, on behalf of the holders of the Notes (the
“Noteholders”), a summary of certain of the pertinent provisions of which is set
forth hereafter. To the extent not defined herein, capitalized terms used herein
have the respective meanings assigned in the Indenture. This Note is issued
under and is subject to the terms, provisions and conditions of the Indenture,
to which Indenture the Holder of this Note by virtue of the acceptance hereof
assents and by which such Holder is bound.

 

Pursuant to the terms of the Indenture, payments on the Notes shall be made
(1) on any date during which the Notes are outstanding, the second Business Day
immediately following the Underlying Distribution Date, and (ii) after the Note
Balance on the Notes has been reduced to zero, the same day as the Underlying
Distribution Date. All payments made under the Indenture on this Note will be
made by the Indenture Trustee by check mailed on or before the Payment Date to
the Person entitled thereto at such Person’s address appearing on the Note
Register, by wire transfer to such account as such Noteholder shall designate by
written instruction received by the Indenture Trustee not later than five
business days prior to the Record Date related to the applicable Payment Date).
Notwithstanding the foregoing, the final payment on this Note will be made in
like manner, but only upon presentation and surrender of this Note at the
offices of the Indenture Trustee. Notwithstanding anything herein to the
contrary, no payments will be made with respect to a Note that has previously
been surrendered as contemplated by the preceding sentence or, with limited
exception, that should have been surrendered as contemplated by the preceding
sentence.

 

The Notes are limited in right of payment to certain distributions on the
Underlying Certificates, all as more specifically set forth herein and in the
Indenture. As provided in the Indenture, withdrawals from the Note Account may
be made from time to time for purposes other than, and, in certain cases, prior
to, payments to Noteholders, such purposes including the reimbursement of
certain expenses incurred by the Indenture Trustee under the Indenture.

 

Any payment to the Holder of this Note in reduction of the Note Balance hereof
is binding on such Holder and all future Holders of this Note and any Note
issued upon the transfer hereof or in exchange herefor or in lieu hereof whether
or not notation of such payment is made upon this Note.

 

The Notes are issuable in fully registered form only without coupons in minimum
denominations specified in the Indenture. As provided in the Indenture and
subject to certain limitations therein set forth, this Note is exchangeable for
new Notes in authorized denominations evidencing the same aggregate Note
Balance, as requested by the Holder surrendering the same.

 

--------------------------------------------------------------------------------


 

No transfer, sale, pledge or other disposition of this Note or interest therein
shall be made unless that transfer, sale, pledge or other disposition is exempt
from the registration and/or qualification requirements of the Securities Act
and any applicable state securities laws, or is otherwise made in accordance
with the Securities Act and such state securities laws. If a transfer of this
Note is to be made without registration under the Securities Act (other than in
connection with the initial issuance thereof), then the Note Registrar shall
refuse to register such transfer unless it receives (and upon receipt, may
conclusively rely upon) a certificate from the Noteholder desiring to effect
such transfer substantially in the form attached as Exhibit C-1 to the Indenture
and a certificate from such Noteholder’s prospective transferee in the form
attached as Exhibit C-2 to the Indenture (which in the case of the Book-Entry
Notes, the Noteholder and the Noteholder’s prospective transferee will be deemed
to have represented such certification) to the effect that, among other things,
the transfer is being made to a transferee that is a QIB in accordance with
Rule 144A. None of the Issuer, the Depositor, the Indenture Trustee, the Owner
Trustee, the Administrators or the Note Registrar is obligated to register or
qualify any Notes under the Securities Act or any other securities law or to
take any action not otherwise required under the Indenture to permit the
transfer of this Note or interest therein without registration or qualification.
Any Noteholder desiring to effect a transfer of this Note or interest therein
shall, and does hereby agree to, indemnify the Issuer, the Depositor, the
Indenture Trustee, the Owner Trustee, the Administrators and the Note Registrar
against any liability that may result if the transfer is not so exempt or is not
made in accordance with such federal and state laws.

 

No transfer of this Note or any interest herein to a Plan subject to ERISA or
Section 4975 of the Code, any Person acting directly or indirectly, on behalf of
any such Plan or any Person using Plan Assets to acquire this Note shall be
made.

 

As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Note is registrable in the Note Register upon
surrender of this Note for registration of transfer at the offices of the Note
Registrar, duly endorsed by, or accompanied by a written instrument of transfer
in the form satisfactory to the Note Registrar duly executed by, the Holder
hereof or his attorney duly authorized in writing, and thereupon one or more new
Notes in authorized denominations evidencing the same aggregate Note Balance
will be issued to the designated transferee or transferees.

 

No service charge will be imposed for any registration of transfer or exchange
of this Note, but the Owner Trustee, the Indenture Trustee or the Note Registrar
may require payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in connection with any transfer or exchange of this
Note.

 

The Depositor, the Issuer, the Owner Trustee, the Indenture Trustee, the Note
Registrar and any agent thereof may treat the Person in whose name this Note is
registered as the owner hereof for all purposes, and none of the Depositor, the
Issuer, the Owner Trustee, the Indenture Trustee, the Note Registrar or any such
agent shall be affected by notice to the contrary.

 

The Indenture will be discharged (except with respect to certain continuing
rights specified in the Indenture) (a)(l) upon the delivery to the Note
Registrar for cancellation of all of the Notes other than Notes which have been
mutilated, lost or stolen and have been replaced or paid and Notes for which
money has been deposited in trust for the full payment thereof (and

 

--------------------------------------------------------------------------------


 

thereafter repaid to the Issuer and discharged from such trust) as provided in
the Indenture or (2) at such time as all Notes not previously canceled by the
Note Registrar have become, or, on the next Payment Date, will become, due and
payable and the Issuer shall have deposited with the Indenture Trustee an amount
sufficient to repay all of the Notes and (b) the Issuer shall have paid all
other amounts payable under the Indenture.

 

Modifications of and amendments to the Indenture may be made by the Owner
Trustee on behalf of the Issuer and the Indenture Trustee with the consent of
the Noteholders of not less than 66-2/3% in aggregate Note Balance (not
including any Notes known by the Indenture Trustee to be held by the Issuer or
any affiliates thereof); provided that no such modification or amendment may,
without the consent of the Noteholder of each outstanding Note affected thereby,
among other things, (i) change the Final Maturity Date or the Payment Date of
any principal, interest or other amount on any Note, or reduce the Note Balance
thereof or the Note Rate thereon, or authorize the Indenture Trustee to agree to
delay the timing of, or reduce the payments to be made on, the Underlying
Certificates except as provided herein, or change the coin or currency in which
the principal of any Note or interest thereon is payable, or impair the right to
institute suit for the enforcement of any such payment on or after the Final
Maturity Date thereof; (ii) reduce the percentage of the then Aggregate Note
Balance of the Outstanding Notes, the consent of whose Noteholders is required
for any such supplemental indenture, or the consent of whose Noteholders is
required for any waiver of defaults hereunder and their consequences provided
for in this Indenture, or for any other reason under this Indenture (including
for actions taken by the Indenture Trustee pursuant to Section 5.01 (a) of the
Indenture); (iii) change any obligation of the Issuer to maintain an office or
agency in the places and for the purposes specified in Section 9.01 of the
Indenture; (iv) except as otherwise expressly provided in this Indenture,
deprive any Noteholder of the benefit of a first priority security interest in
the Trust Estate as provided in this Indenture; (v) modify Section 2.09 or
Section 9.06 of the Indenture; or (vi) release from the lien of the Indenture
(except as specifically permitted hereby on the date of execution hereof) all or
any part of any Trust Estate.

 

Unless the certificate of authentication hereon has been executed by the Note
Registrar, by manual signature, this Note shall not be entitled to any benefit
under the Indenture or be valid for any purpose.

 

The registered Holder hereof, by its acceptance hereof, agrees that it will look
solely to the Trust Estate (to the extent of its rights therein) for payments
hereunder.

 

This Note shall be construed in accordance with the internal laws of the State
of New York applicable to agreements made and to be performed in said State, and
the obligations, rights and remedies of the Holder hereof shall be determined in
accordance with such laws.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer has caused this instrument to be duly executed by
Wilmington Savings Fund Society, FSB, not in its individual capacity but solely
as Owner Trustee.

 

Dated: May       , 2011

 

 

 

 

LVII 2010-R1

 

 

 

 

 

By: Wilmington Savings Fund Society, FSB, not in its individual capacity but
solely in its capacity as Owner Trustee

 

 

 

 

 

By:

 

 

Authorized Signatory

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

Dated: May       , 2011

 

 

 

 

DEUTSCHE BANK NATIONAL TRUST COMPANY

 

as Note Registrar

 

 

 

 

 

By:

 

 

Authorized Officer

 

--------------------------------------------------------------------------------


 

12.           Conditions Precedent to this Amendment. The following conditions
precedent to the effectiveness of this Amendment have been fulfilled:

 

(a)           This Amendment shall also constitute the Issuer Request therefor
required by Section 5.01 of the Indenture, the receipt of which is hereby
acknowledged by the Indenture Trustee, and the Issuer reaffirms its
representations in Section 9.04(a) with respect to the new Notes being issued
pursuant to this Amendment.

 

(b)           This Amendment shall also constitute the written instruction from
the Certificateholders required by Section 4.03 (a) of the Trust Agreement, the
receipt of which is hereby acknowledged by the Owner Trustee.

 

(c)           The opinions of counsel required by Section 8.04 of the Indenture
have been received by the Indenture Trustee.

 

(d)           On or prior to the Supplemental Deposit Date, the existing Class A
Note, dated November 26, 2010 (CUSIP 31681P AA3) has been delivered to the Note
Registrar and cancelled by the Note Registrar pursuant to Section 2.12 of the
Indenture.

 

13.           This Amendment is subject to the terms of the indenture as
modified and supplemented herein. The indenture continues in full force and
effect as modified herein and provided therein.

 

14.           The statements contained in this Amendment are to be taken as that
of the Issuer and the Initial Purchaser, and the Indenture Trustee assumes no
responsibility for their correctness. The Indenture Trustee makes no
representation as to the validity or sufficiency of this Amendment (except as
may be made with respect to the validity of the Indenture Trustee’s obligations
hereunder) and in entering into this Amendment, the Indenture Trustee shall be
entitled to the benefit of every provision of the Indenture relating to the
conduct of or affecting the liability of or affording protection to the
Indenture Trustee.

 

15.           It is expressly understood and agreed by the parties hereto that
(a) this Amendment is executed and delivered by Wilmington Savings Fund Society,
FSB, not individually or personally, but solely as Owner Trustee of LVII
2010-R1, in the exercise of the powers and authority conferred and vested in it,
(b) each of the representations, undertakings and agreements herein made on the
part of the Issuer is made and intended not as personal representations,
undertakings and agreements by Wilmington Savings Fund Society, FSB but is made
and intended for the purpose for binding only the Issuer, (c) nothing herein
contained shall be construed as creating any liability on Wilmington Savings
Fund Society, FSB, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall Wilmington Savings
Fund Society, FSB be personally liable for the payment of any indebtedness or
expenses of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Amendment or any other related documents.

 

--------------------------------------------------------------------------------


 

The undersigned have executed this Amendment as of the date hereof.

 

 

LVII 2010-R1,

 

 

 

 

 

By: Wilmington Savings Fund Society, FSB, not in its individual capacity but
solely as Owner Trustee

 

 

 

 

 

By:

/s/ Raye D. Goldsborough

 

Name:

Raye D. Goldsborough

 

Title:

Assistant Vice President

 

 

 

 

 

DEUTSCHE BANK NATIONAL TRUST COMPANY, not in its individual capacity but solely
as Indenture Trustee

 

 

 

 

 

By:

/s/ Karlene Benvenuto

 

Name:

Karlene Benvenuto

 

Title:

Authorized Signer

 

 

 

 

By:

/s/ Mei Nghia

 

Name:

Mei Nghia

 

Title:

Authorized Signer

 

--------------------------------------------------------------------------------


 

CERTIFICATION AND CONSENT

 

The undersigned, Impac Mortgage Holdings, Inc. and Guggenheim Securities, LLC,
as 100% Certificateholder and as Noteholder of 100% of the beneficial interest
in the Aggregate Note Balance of the Outstanding Notes, respectively, each
hereby represents and warrants that prior to the Effective Date and as of the
Effective Date (i) it is the sole Certificateholder or sole Noteholder, as
applicable, of the Notes or Certificates, as applicable, described below,
(ii) it is duly authorized to deliver this Certification and Consent to the
Indenture Trustee, (iii) that such power has not been granted or assigned to any
other Person, (iv) each of them consents to the entering into this Amendment by
the Issuer and Indenture Trustee and hereby directs the Issuer and the Indenture
Trustee to execute and deliver this Amendment, and (v) the Indenture Trustee may
conclusively rely upon this Certification and Consent for all such purposes.

 

 

IMPAC MORTGAGE HOLDINGS, INC.,

 

as 100% Certificateholder

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

Name:

 

 

Title:

 

 

 

 

GUGGENHEIM SECURITIES, LLC,

as Noteholder of 100% of the beneficial interest in the Aggregate Note Balance
of the Outstanding Notes (including the existing Note and the new Note)

 

 

By:

/s/ Kevin Richmond

 

Name:

Kevin Richmond

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------

 